Citation Nr: 0603157	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for retinal tear/detachment 
of the left eye.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel







INTRODUCTION

The veteran served on active duty in the Air Force from 
February 1981 until June 1989.  He was also a member of the 
Air Force Reserve from June 1989 until December 1995.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied a claim of 
entitlement to service connection for retinal tear/detachment 
of the left eye. 


FINDING OF FACT

No competent evidence exists that the veteran's retinal 
tear/detachment of the left eye, that first manifested 
several years after service, is causally related to event(s) 
in service.


CONCLUSION OF LAW

Retinal tear/detachment of the left eye was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he is entitled to service 
connection for retinal tear/detachment of the left eye as a 
result of in-service stress to the eye over a period of time 
caused by the G-forces of flying F16s.  He has indicated that 
he suffered from "floaters" during his service, which were 
associated with the subsequently diagnosed eye problem.

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty during active military service or for 
aggravation of a pre-existing injury in the line of duty 
during active military service..  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to qualify for entitlement to 
compensation, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

The term active military service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6.  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C. 
§ 5107(b) (West 2002).  When an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter exists, the Board shall give 
the benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
 
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran states that he is entitled to service connection 
for retinal tear/detachment of the left eye based on his in-
service exposure to G forces while flying F16s and has 
indicated that he suffered from floaters during his service.  
However, the available service medical records do not show 
treatment for retinal tear/detachment of the left eye.  The 
known and reliable evidence of record shows that the veteran 
served on active duty from February 1981 until June 1989 as a 
pilot and thereafter in the Air Force reserve, also as a 
pilot.  During that time, he was not diagnosed with any 
abnormality of the eye.  Additionally, the veteran's medical 
records from the Air Force Reserves from 1989 until 1995 
included extensive examinations of the eyes that did not 
detect any abnormalities, to include detachment of the 
retina, and medically cleared the veteran for flying.  
Despite the extensive examinations conducted concerning 
fitness for flying over the years, there is no record of any 
pertinent complaint or finding concerning floaters or other 
pertinent eye abnormality.

The veteran was first treated for detached retina in 
approximately 2000, which is eleven years after his discharge 
from active service and five years after his discharge from 
the reserves.  No competent evidence demonstrating that such 
condition was first manifested in service and/or is causally 
related to event(s) in service exists.     

The veteran submitted a statement from his private doctor, 
Dr. Gregg Eric Russell, from United Eye Care of Georgia, 
which discussed the retinal tear/detachment and the veteran's 
exposure to gravity forces while flying.

Specifically, Dr. Russell stated the following:

It is somewhat difficult to trace the exact 
cause of [the veteran's] detachment this late 
after the injury.  Since he denied any 
previous head trauma and did not participate 
in any physically jarring sports, one must 
consider other possible environmental and/or 
occupational issues.  It is noteworthy that 
[the veteran] flew F16 fighters for more than 
15 years before leaving the service in 1995.  
Such a position would expose the individual 
to excessive gravity forces while flying 
which could have weakened the posterior 
vitreous base and its attachment to the 
retina.  It is certainly possible that a 
small tear or hole developed during this time 
course which went undetected until the time 
of the first ocular surgery.  While there was 
certainly more than 4 years between his last 
fighter flight and the development of the 
subsequently diagnosed and treated retinal 
detachment, it does not preclude a 
relationship to his previous career activity.

The Board has carefully reviewed this letter and finds that 
it cannot be accepted as competent evidence supportive of the 
claim.  The statement is purely speculative in nature as it 
pertains to linking the post-service diagnosis to event(s) in 
service.  The underlying assumption is that it is  "certainly 
possible" that a retinal tear was first manifested in 
service.  Dr. Russell only stated that a relationship with 
the veteran's previous career activity could not be 
precluded, but he did not render a medical opinion supporting 
a direct causal relationship between the exposure to gravity 
forces and the retinal tear/detachment.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a doctor's letter stating probability in terms 
of "may or may not" was speculative); See, e.g., Hanson v. 
Derwinski, 1 Vet. App. 512 (1991) (holding that a veteran is 
entitled to service connection where he submits a supportable 
medical opinion of an etiological relationship that is 
unrefuted by other medical opinion of record).  

Furthermore, Dr. Russell's statement directly conflicts with 
the available service medical records which do not show any 
treatment for retinal tear/detachment of the left eye or any 
other pertinent eye abnormality.  As previously discussed, 
the veteran was not diagnosed with any abnormality of the eye 
during his period of active service.  As previously stated, 
the veteran's medical records from the Air Force Reserves 
from 1989 until 1995 included extensive examinations of the 
eyes that did not detect any abnormalities, to include 
detachment of the retina, and medically cleared the veteran 
for flying.

In this case, there is no dispute that the retinal 
tear/detachment was not diagnosed until several years after 
service.  Specifically, the veteran stated on his VA Form 21-
526 that treatment began in 2000.  The veteran failed to 
respond to requests made by the RO to provide any medical 
evidence from Dr. D'Huerie of the Center for Specialty Eye 
Care or the Emory Eye Clinic where his prior surgeries for 
retinal tear/detachment took place.  Therefore, there is no 
competent medical evidence contained in the claims folder 
relating the retinal tear/detachment to event(s) in service.

The veteran's self-diagnosis does not supplant the 
evidentiary requirements of competent nexus evidence 
supportive of the claim.  The veteran is not shown to possess 
the requisite medical training to provide a nexus opinion in 
this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2005).  Furthermore, Dr. 
Russell's opinion holds no probative value.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the Board must 
deny the claim of entitlement to service connection for 
retinal tear/detachment of the left eye.

II.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated June 14, 2002, as well as the rating decision on appeal 
and the Statement of the Case (SOC), told him what was 
necessary to substantiate his claims.  In fact, the rating 
decision on appeal and the SOC provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.

The June 14, 2002 letter satisfied the elements of (2) and 
(3) by notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the document explained that VA 
would help him get such things as medical records or records 
from other Federal agencies, but he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The August 2004 SOC provided him with the complete 
text of 38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO has 
obtained all available service medical records that include 
his induction and separation examinations as well as multiple 
clinic records.  There is no allegation that a retinal 
tear/detachment of the left eye was first manifested in 
service or that any additional service medical records are 
missing that may be pertinent to the claim on appeal.  The RO 
has obtained all evidence that the appellant has identified 
and authorized VA to obtain on his behalf.  Absent a minimal 
showing by competent evidence that the veteran manifests a 
disability related to event(s) in service, VA has no duty to 
obtain a medical opinion in this case.  Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


ORDER

Entitlement to service connection for retinal tear/detachment 
of the left eye is denied.



____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


